DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-10, 19, 21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hewson US 3,368,352.

    PNG
    media_image1.png
    620
    775
    media_image1.png
    Greyscale

Regarding claim 1, Hewson discloses a hybrid electric gas turbine engine comprising: a fan section having a fan 203 and a fan case, labeled fan case; an inner fixed structure, labeled inner fixed case, a guide vane, labeled guide vane, extending from the inner fixed structure to the fan case; a turbine section having a turbine 202 drivable connected to the fan through a main shaft 204 that extends along a central longitudinal axis, labeled central longitudinal axis; a gas generating core 201 extending along a first axis, labeled first axis, that is radially offset from the central longitudinal axis, and wherein an inlet to the gas generating core is disposed radially outward from the inner fixed structure, the core inlet is radially outward of the inner fixed structure, the fan is configured to deliver a flow of air across the guide vane and into the inlet of the gas generating core such that the flow of air passes along the at least a portion of the guide vane and subsequently into the inlet to the gas generating core, the flow of air hits the first fan 203 then the guide vane, then the second fan and then subsequently splits into the core inlet and the bypass. Hewson does not disclose an electric motor drivably connected to the main shaft, wherein the electric motor is collinear with the main shaft. 
	Vondrell teaches a hybrid electric drive system for a gas turbine engine comprising an electric motor 14 drivably connected to the main shaft, see para. [0029], where the electric machine is collinear with the main shaft, i.e. the propulsor. 
	It would have been obvious to an ordinary skilled worker to provide a hybrid electric drive system taught by Vondrell in the engine of Hewson in order to allow the turboshaft engine to be designed to operate most efficiently during relatively low power modes, resulting in an overall more efficient propulsion system. See Vondrell para. [0039]. Because the electric motor supplements or substitutes power provided by the gas turbine engine, see Vondrell para. [0004], the electric motor allows for additional thrust during high power modes such as take-off, see Vondrell para. [0051]. The combination of Hewson, in view of Vondrell, results in a hybrid electric gas turbine engine as claimed. 
	Regarding claim 2, Hewson, in view of Vondrell, discloses the electric motor comprises a motor shaft extending along an electric motor axis, wherein the electric motor axis is in collinear relationship with the central longitudinal axis. Referring to fig. 1 of Vondrell, the electric motor shaft 72 is aligned with the propulsor shaft 74. 
	Regarding claim 5, Hewson, in view of Vondrell, discloses the gas generating core includes a compressor section extending along the first axis. As seen in the annotated figure the compressor is labeled compressor.
	Regarding claim 6, Hewson, in view of Vondrell, discloses the electric motor is configured to drive the fan. Vondrell teaches an electric motor 14 hat is inline with and drivingly engaged with the fan 24. 
	Regarding claim 7, Hewson, in view of Vondrell, discloses the electric motor is configured to be driven by the main shaft. Vondrell teaches that the electric machine is connected to the LPT 68 via a clutch 16 such that the motor can be operated as a generator when supplemental power is not needed. See fig. 5, para. [0042]. 
	Regarding claim 8, Hewson, in view of Vondrell, discloses all elements referring to claim 1 including a hybrid electric gas turbine engine, comprising: a fan section having a fan and a guide vane extending from a static structure to a fan case, a turbine section having an exit housing and a turbine drivably connected to the fan through a main shaft that extends along a central longitudinal axis; an inlet duct whereby the gas generating core receives air from the fan section; and an electric motor drivably connected to the main shaft, the electric motor being radially offset from the gas generating core; wherein at least a portion of the guide vane is upstream of the inlet duct so as to at least partially define a flow path whereby the air received from the fan section passes along the at least a portion of the guide vane and subsequently into the inlet duct. 
	Regarding claim 9, Hewson, in view of Vondrell, discloses a support structure extending between and operatively connects the static structure and the exit housing. The support structure is labeled support structure in the annotated figure above. 
	Regarding claim 10, Hewson, in view of Vondrell, discloses the electric motor is disposed radially inward from the gas generating core. Vondrell shows the electric motor is collinear with the propulsor and Hewson shows the gas generating core is radially outward from the shaft of the propulsor. 
	Regarding claim 19, referring to claims 1 and 8 above, Hewson, in view of Vondrell, discloses all elements. 
	Regarding claim 21, Hewson, in view of Vondrell, discloses the inlet to the gas generating core is disposed radially outward from a radially inward end of the guide vane, and the inlet to the gas generating core is radially aligned between the central longitudinal axis and the fan case. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewson, in view of Vondrell, as applied to claim 1 above, and further in view of Cazals US 2010/0044504.
	Regarding claim 3, Hewson, in view of Vondrell, discloses all elements except that the gas generating core is sized to provide between 30-70% of the maxis static takeoff thrust of the hybrid electric gas turbine engine. 
	Cazals teaches that main engines may be sized smaller than allowable to provide high thrust operation such that the main engines are optimized to the flying conditions at cruise. See paras. [0067]-[0068]. By reducing the mass of the dimensions of the main engine, the noise levels of the engines may be reduced. See para. [0066]. Thus the size of the engines effects the cruise flight efficiency and the amount of noise produced. Thus Cazals discloses that the size of the main engines are a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). Since Cazals shows that the size of the engine effects the cruise flight efficiency and noise produced from the engines, an ordinary skilled worker would understand that the sizing of the engine may be optimized to within 30-70% of takeoff cruise thrust. Additionally, both Cazals and Vondrell teach that under high power conditions, additional engines may be brought online to make up the thrust deficiency. It is noted that Cazals achieves makeup thrust with an additional GT engine while Vondrell teaches the use of an electric motor to make up thrust. 

Claims 4, 11-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewson, in view of Vondrell, as applied to claim 1 above, and Suciu et al. US 2015/0247456.
Regarding claim 4, Hewson, in view of Vondrell, discloses all elements except for the fir axis is in a non-parallel relationship with the central longitudinal axis. 
Suciu teaches a non-parallel core engine relative to the fan propulsor. The configuration allows for a smaller gas generating core with improved efficiency. See paras. [0032]-[0033]. 
It would have been obvious to an ordinary skilled worker to provide a non parallel gas turbine engine core relative to the engine propulsor of Hewson, in view of Vondrell, as taught by Suciu, in order to provide a smaller gas generating core with improved efficiency. Id. The Examiner notes that the angle of the core engine allows for a shorter overall engine thus improving efficiency. 

    PNG
    media_image2.png
    511
    713
    media_image2.png
    Greyscale

	Regarding claim 11, Hewson, in view of Vondrell, discloses all elements except for the details of the shroud. 
	Referring to fig. 1, Suciu shows a reduction gear encased in the fan bypass duct shroud, the guide vanes 48 extending rearwardly toward the aft end of the shroud downstream and upstream from the static structure, Vondrell teaches an electric motor immediately aft of the gear reduction box, where the placement of the electric motor would be located within the shroud.
	It would have been obvious to an ordinary skilled worker to provide the shroud of Suciu to inner portion of the engine of Hewson, in view of Vondrell, as part of an obvious combination of known prior art elements in order to yield predictable results. See KSR; MPEP 2141 III B. The Examiner notes that Hewson merely shows a schematic structure of the inner static structure.
	Regarding claim 12, Hewson, in view of Vondrell and Suciu, discloses the inlet duct is disposed radially outward from the static structure. Referring to annotated fig. 7 above, Hewson discloses the inner fixed structure is inward of the inlet duct. 

    PNG
    media_image3.png
    631
    850
    media_image3.png
    Greyscale

	Regarding claim 13, referring to claim 11, Hewson, in view of Vondrell and Suciu, discloses a shroud extending from the static structure towards the turbine, the shroud being disposed about at least a portion of at least one of the electric motor and the gas generating core, wherein the inlet duct 46 is disposed at least partially radially outward from the shroud, and the shroud extends past the static structure in the aft direction, refer to annotated fig. 2 above. Refer to claims 11-12 and the annotated figure in claim 11 above. The obviousness of the combination is addressed in claim 11 above. 
	Regarding claim 14, Hewson, in view of Vondrell and Suciu, discloses the guide vane is disposed entirely forward from the inlet duct. See Hewson annotated fig. 7. 
	Regarding claim 15, Hewson, in view of Vondrell and Suciu, discloses the inlet duct is disposed radially outward from the static structure. Referring to Hewson annotated fig. 7 the intake to the core engine is radially outward from the inner fixed structure. 
	Regarding claim 16, Hewson, in view of Vondrell and Suciu, discloses an exhaust duct extending from an end of the gas generating core towards the turbine. The exhaust duct extends from the HPT to the LPT, i.e. the turbine. 
	Regarding claim 18, Hewson, in view of Vondrell and Suciu, discloses at least a portion of the inlet duct is disposed radially outward from a radially inward end of the guide vane. Hewson shows that the radially inward bound of the inlet duct begins at the root of the guide vane in fig. 7. 

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hewson in view of Vondrell does not teach that wherein the inlet to the gas generating core a portion of the inner fixed structure to which the guide vane is attached is. Rather it appears Hewson’s guide vane is cantilevered from the fan case. 
	The closest prior art of record appears to be Chandler US 2015/0211416; however, as noted above it is unclear whether the guide vane is in front of the core engine inlet or not. Several references within the Applicant’s control show the guide vane aft of the core inlet. See Suciu US 2015/0247456; Chandler 2019/0368370; Chandler 2015/0247456. However, additional references within the Applicant’s control appear to show the guide vane upstream of the core. See Kupratis US 11,073,107; Suciu 2021/0172333. It is noted that the earlier filed references appear to have the guide vane aft of the gas turbine intake and the later filed references appear to show the guide vane forward of the core inlet. Thus, on the preponderance of evidence, there is insufficient evidence to conclude that Chandler 2015/0211416 teaches that the guide vane is upstream of the core inlet. The Examiner notes that the reference is in the Applicant’s control and the nature of the location of the guide vane has not been disclosed pursuant to 37 C.F.R. 1.56. 
	
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Examiner notes that the Applicant has not addressed the prior art Chandler cited in the final rejection mailed 3/10/2022. The Examiner notes that the structure of the engine is within the control of both the Applicant and at least one inventor. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741